


Exhibit 10.2
CST BRANDS, INC.
INDEMNIFICATION AGREEMENT
This Indemnification Agreement (“Agreement”) is executed to be effective as of
__________, 20__ by and between CST Brands, Inc., a Delaware corporation (the
“Company”), and ______________________ (“Indemnitee”).
RECITALS
WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation;
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
in order to attract and retain the services of highly qualified individuals, the
Company will attempt to maintain on an ongoing basis, at its sole expense,
liability insurance to protect persons serving the Company and its subsidiaries
from certain liabilities. Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available in the future only at
higher premiums and with more exclusions. At the same time directors, officers
and other persons in service to corporations or business enterprises are being
increasingly subjected to expensive and time-consuming litigation relating to,
among other things, matters that traditionally would have been brought only
against the Company or business enterprise itself;
WHEREAS, Plaintiffs often seek damages in such large amounts and the costs of
litigation may be so great (whether or not the case is meritorious), that the
defense and/or settlement of such litigation is usually beyond the personal
resources of directors and officers;
WHEREAS, the Certificate of Incorporation (as the same may be amended, restated
or otherwise modified from time to time, the “Charter”) of the Company and the
Bylaws (as the same may be amended, restated or otherwise modified from time to
time, the “Bylaws”) of the Company require indemnification of the officers and
directors of the Company, and Indemnitee may also be entitled to indemnification
pursuant to the General Corporation Law of the State of Delaware (the “DGCL”);
WHEREAS, the Bylaws and the DGCL expressly provide that the indemnification
provisions set forth therein are not exclusive, and thereby contemplate that
contracts may be entered into between the Company and members of the board of
directors, officers and other persons with respect to indemnification, [hold
harmless], advancement and reimbursement rights;
WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining highly qualified persons such as Indemnitee, is detrimental to the
best interests of the Company’s stockholders;
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify and to hold harmless and to advance expenses on
behalf of, such persons to the fullest extent permitted by applicable law,
regardless of any amendment or revocation of the Charter or the Bylaws, so that
they will serve or continue to serve the Company free from undue concern that
they will not be protected against liabilities; and
WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the Bylaws and any resolutions adopted pursuant
thereto, and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of Indemnitee thereunder.
WHEREAS, Indemnitee does not regard the protection available under the Bylaws
and insurance as adequate in the present circumstances, and may not be willing
to serve as an officer or director without adequate protection, and the Company
desires Indemnitee to serve in such capacity. Indemnitee is willing to serve,
continue to serve and to take on additional service for or on behalf of the
Company on the condition that he be so indemnified.
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
Section 1.    Services to the Company. Indemnitee agrees to serve as a director
or officer or key employee of the Company for so long as Indemnitee is duly
elected or appointed or until Indemnitee tenders his resignation or is no longer
serving in such capacity. Indemnitee may at any time and for any reason resign
from such position (subject to any other contractual obligation or any
obligation imposed by law), in which event the Company shall have no obligation
under this Agreement to continue Indemnitee in such position. This Agreement
shall not be deemed an employment contract between the Company (or




--------------------------------------------------------------------------------




any of its subsidiaries or any Enterprise, as hereinafter defined) and
Indemnitee. The forgoing notwithstanding, this Agreement shall continue in force
after Indemnitee has ceased to serve as a director, officer or key employee of
the Company.
Section 2.    Definitions.
As used in this Agreement:
(a)
“Act” shall mean the Securities Exchange Act of 1934, as amended.

(b)
“Change in Control” shall be deemed to occur upon the earliest to occur after
the date of this Agreement of any of the following events:

(i)    Acquisition of Stock by Third Party. Any Person (as defined below) is or
becomes the Beneficial Owner (as defined below), directly or indirectly, of
securities of the Company representing fifteen percent (15%) or more of the
combined voting power of the Company’s then outstanding securities;
(ii)    Change in Board. During any period of two (2) consecutive years (not
including any period prior to the execution of this Agreement), individuals who
at the beginning of such period constitute the Board, and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in this Section 2(a)) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a least a majority of the members of the Board;
(iii)    Corporate Transactions. The effective date of a merger or consolidation
of the Company with any other entity, other than a merger or consolidation that
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 51% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the Board or
other governing body of such surviving entity;
(iv)    Liquidation. The approval by the stockholders of the Company of a
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets; and
(v)    Other Events. There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar item on any similar schedule or form)
promulgated under the Act (as defined below), whether or not the Company is then
subject to such reporting requirement.
(c)
“Beneficial Owner” shall have the meaning given to such term in Rule 13d-3 under
the Act; provided, however, that Beneficial Owner shall exclude any Person
otherwise becoming a Beneficial Owner by reason of the stockholders of the
Company approving a merger of the Company with another entity.    

(d)
“Corporate Status” describes the status of a person who is or was a director,
officer, trustee, partner, member, fiduciary, employee or agent of the Company
or of any other Enterprise (as defined below) which such person is or was
serving at the request of the Company.

(e)
“Enterprise” shall mean any corporation (other than the Company), partnership,
joint venture, trust, employee benefit plan, limited liability company, or other
legal entity of which Indemnitee is or was serving at the request of the Company
as a director, officer, trustee, partner, member, fiduciary, employee or agent.

(f)
“Expenses” shall include all direct and indirect costs, fees and expenses of any
type or nature whatsoever, including without limitation all reasonable
attorneys’ fees and costs, transcript costs, fees of experts, travel expenses,
fees of private investigators and professional advisors, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees,
and all other disbursements or expenses incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, settlement or appeal or otherwise participating in, a
Proceeding (as defined below), including reasonable compensation for time spent
by Indemnitee for which he is not otherwise compensated by the Company or any
third party. Expenses also shall include Expenses incurred in connection with
any appeal resulting from a Proceeding (as defined below), including without
limitation the premium, security for and other costs relating to any cost bond,
supersedeas bond, or other appeal bond or its equivalent. . Expenses, however,
shall not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.





--------------------------------------------------------------------------------




(g)
“Independent Counsel” means a law firm, or a partner (or, if applicable, member
or shareholder) of such a law firm, that is experienced in matters of Delaware
corporation law and neither presently is, nor in the past five (5) years has
been, retained to represent: (i) the Company, any subsidiary of the Company, any
Enterprise or Indemnitee in any matter material to any such party (other than
with respect to matters concerning Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements); or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel referred to above and to fully indemnify such counsel
against any and all expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.

(h)
“Person” shall have the meaning as set forth in Sections 13(d) and 14(d) of the
Act; provided, however, that Person shall exclude (i) the Company, (ii) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, and (iii) any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

(i)
“Potential Change in Control” shall be deemed to have occurred if: (i) the
Company enters into an agreement or arrangement, the consummation of which would
result in the occurrence of a Change in Control: (ii) any Person or the Company
publicly announces an intention to take or consider taking actions which if
consummated would constitute a Change in Control; or (iii) the Board adopts a
resolution to the effect that, for purposes of this Agreement, a Potential
Change in Control has occurred.

(j)
“Proceeding” shall include any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought in the right of the Company or otherwise and whether of a civil
(including intentional or unintentional tort claims), criminal, administrative,
regulatory or investigative nature, and whether formal or informal, in which
Indemnitee was, is or will be involved as a party or otherwise by reason of
Indemnitee’s Corporate Status or by reason of any action taken by Indemnitee or
of any inaction on his part while acting in his Corporate Status, in each case
whether or not serving in such capacity at the time any liability or Expense is
incurred for which indemnification, reimbursement or advancement of expenses can
be provided under this Agreement; provided, however, that the term “Proceeding”
shall not include any action, suit or part thereof, initiated by Indemnitee to
enforce Indemnitee’s rights under this Agreement as provided for in Section
14(a) of this Agreement.

Section 3.    Indemnity in Third-Party Proceedings. The Company shall indemnify
Indemnitee to the extent set forth in this Section 3 if Indemnitee was, is, or
is threatened to be made a party to or a participant in any Proceeding, other
than a Proceeding by or in the right of the Company to procure a judgment in its
favor. Pursuant to this Section 3, Indemnitee shall be indemnified against all
Expenses, judgments, fines, penalties, excise taxes, and amounts paid in
settlement actually and reasonably incurred by Indemnitee or on his behalf in
connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in good faith and in a manner he reasonably believed to be in
or not opposed to the best interests of the Company and, in the case of a
criminal proceeding, had no reasonable cause to believe that his conduct was
unlawful. Indemnitee shall not enter into any settlement in connection with a
Proceeding without ten (10) days prior notice to the Company.
Section 4.    Indemnity in Proceedings by or in the Right of the Company. The
Company shall indemnify and hold harmless Indemnitee in accordance with the
provisions of this Section 4 if Indemnitee was, is, or is threatened to be made,
a party to or a participant in any Proceeding brought by or in the right of the
Company to procure a judgment in its favor. Pursuant to this Section 4,
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by Indemnitee or on his behalf in connection with such Proceeding or
any claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Company. No indemnification or hold harmless right for Expenses, judgments,
fines, penalties, excise taxes or amount paid in settlement shall be made under
this Section 4 in respect of any claim, issue or matter as to which Indemnitee
shall have been finally adjudged by a court to be liable to the Company, unless
and only to the extent that any court in which the Proceeding was brought or the
Delaware Court of Chancery (the “Delaware Court”) shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification or to be held harmless for such Expenses as the Delaware Court
or such other court shall deem proper.
Section 5.    Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement and except as
provided in Section 9, to the extent that Indemnitee is a party to or a
participant




--------------------------------------------------------------------------------




in any Proceeding and is successful on the merits or otherwise, in such
Proceeding or in defense of any claim, issue or matter therein, the Company
shall indemnify and hold harmless Indemnitee against all Expenses actually and
reasonably incurred by him or on his behalf in connection therewith. If
Indemnitee is not wholly successful in such Proceeding but is successful on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify and hold harmless
Indemnitee against all Expenses actually and reasonably incurred by him or on
his behalf in connection with each successfully resolved claim, issue or matter.
For purposes of this Section and without limitation, the termination of any
claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.
Section 6.    Reimbursement for Expenses of a Witness or in Response to a
Subpoena. Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee, by reason of his Corporate Status, (i) is a witness in any
Proceeding to which Indemnitee is not a party and is not threatened to be made a
party or (ii) receives a subpoena with respect to any Proceeding to which
Indemnitee is not a party and is not threatened to be made a party, the Company
shall reimburse and hold harmless Indemnitee for and against all Expenses
actually and reasonably incurred by him or on his behalf in connection
therewith.
Section 7.    Additional Indemnification And Hold Harmless Rights.
(a)
Except as provided in Section 9, notwithstanding any limitation in Sections 3,
4, or 5, the Company shall indemnify and hold harmless Indemnitee to the fullest
extent permitted by law if Indemnitee is a party to or is threatened to be made
a party to any Proceeding (including a Proceeding by or in the right of the
Company to procure a judgment in its favor) against all Expenses, judgments,
fines, penalties and amounts paid in settlement (including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses, judgments, fines, penalties and amounts paid in settlement)
actually and reasonably incurred by Indemnitee or on his behalf in connection
with the Proceeding.

(b)
For purposes of Section 7(a) the meaning of the phrase “to the fullest extent
permitted by law” shall include, but not be limited to:

i.
To the fullest extent permitted by the provisions of the DGCL that authorizes or
contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL or such provision
thereof: and

ii.
To the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officer and directors.

Section 8.    Contribution.
(a)
To the fullest extent permissible under applicable law, if the indemnification
and hold harmless rights provided for in this Agreement are unavailable to
Indemnitee in whole or in part for any reason whatsoever in connection with a
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such Proceeding), then, the Company, in lieu of indemnifying and
holding harmless Indemnitee, shall pay, in the first instance, the entire amount
incurred by Indemnitee, whether for judgments, liabilities, fines, penalties,
excise taxes, amounts paid or to be paid in settlement and/or for Expenses, in
connection with any Proceeding without requiring Indemnitee to contribute to
such payment, and the Company hereby waives and relinquishes any right of
contribution it may have at any time against Indemnitee. The Company shall not
enter into any settlement of any action, suit or proceeding in which the Company
is jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding) unless such settlement provides for a full and final release of all
claims against Indemnitee.

(b)
In the event the preceding paragraph is not enforced for any reason, and if the
indemnification and hold harmless rights provided for in this Agreement are
unavailable to Indemnitee in whole or in part for any reason whatsoever, the
Company, in lieu of indemnifying and holding harmless Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments,
liabilities, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any Proceeding in such
proportion as is deemed fair and reasonable in light of all of the circumstances
in order to reflect (i) the relative benefits received by the Company and
Indemnitee in connection with such event(s) and/or transactions and/or (ii) the
relative fault of the Company (and its directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transactions.





--------------------------------------------------------------------------------




(c)
The Company hereby agrees to fully indemnify Indemnitee from any claims for
contribution that may be brought by officers, directors or employees of the
Company, other than Indemnitee, who may be jointly liable with Indemnitee.

Section 9.    Exclusions. Notwithstanding any provision in this Agreement to the
contrary, the Company shall not be obligated under this Agreement to make any
indemnification or hold harmless payment in connection with any of the
following:
(a)
a claim made against Indemnitee for which payment has actually been received by
or on behalf of Indemnitee under any director or officer liability insurance
policy or other indemnity provision between Indemnitee and the Company, any of
its Subsidiaries or any Enterprise, except with respect to any excess beyond the
amount actually received under any such insurance policy or other indemnity
provision; or

(b)
a claim made against Indemnitee for an accounting of profits made from the
purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Act, or similar provisions of
state statutory law or common law; or

(c)
a claim made against Indemnitee for any reimbursement of, or payment to, the
Company by Indemnitee of any bonus or other incentive-based or equity-based
compensation or of any profits realized by Indemnitee from the sale of
securities of the Company, as required in each case under the Act (including any
such reimbursements that arise from an accounting restatement of the Company
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (“SOX”), or the
payment to the Company of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of SOX), if Indemnitee is
held liable therefor (including pursuant to any settlement arrangements) or in
respect of claw-back provisions promulgated under the rules and regulations of
the Securities and Exchange Commission pursuant to the Dodd-Frank Wall Street
Reform and Consumer Protection Act; or

(d)
except as otherwise provided in Section 14(e), in connection with any Proceeding
(or part of any Proceeding) initiated voluntarily by Indemnitee, and not by way
of defense, including any Proceeding (or any part of any Proceeding) initiated
by Indemnitee against the Company, any legal entity which it controls, any
director or officer thereof or any other indemnitees, unless (i) the Board has
consented to the initiation of such Proceeding (or any part of any Proceeding)
prior to its initiation or (ii) the Company provides the indemnification,
advancement or hold harmless payment in its sole discretion, pursuant to the
powers vested in the Company under applicable law; or

(e)
a claim made against Indemnitee for which indemnification or advancement of
expenses is prohibited by applicable law.

Section 10.    Advancement of Expenses. Notwithstanding any provision of this
Agreement to the contrary, and to the fullest extent permitted by applicable
law, the Company shall advance the Expenses incurred by or on behalf of
Indemnitee in connection with any Proceeding as soon as practical but in any
event not more than thirty (30) days after the receipt by the Company of a
statement or statements from Indemnitee requesting such advances (which shall
include invoices received by Indemnitee in connection with such Expenses but, in
the case of invoices in connection with legal services, any references to legal
work performed or to expenditures made that would cause Indemnitee to waive any
privilege accorded by applicable law shall not be included with the invoice)
from time to time, whether prior to or after final disposition of any
Proceeding. Advances shall be unsecured and interest free. Advances shall be
made without regard to Indemnitee’s ability to repay the Expenses and without
regard to Indemnitee’s ultimate entitlement to indemnification or hold harmless
under the provisions of this Agreement, the Bylaws, applicable law or otherwise.
Indemnitee shall qualify for advances to the fullest extent permitted by
applicable law solely upon the execution and delivery to the Company of an
undertaking to repay the advance if and to the extent it is ultimately
determined by the Delaware Court or other court of competent jurisdiction in a
final judgment not subject to appeal that Indemnitee is not entitled to be
indemnified by the Company under the provision of this Agreement, the Bylaws,
applicable law or otherwise. The right to advances under this paragraph shall in
all events continue until final disposition of any Proceeding, including any
appeal therein. Nothing in this Section 10 shall limit Indemnitee’s right to
advancement pursuant to Section 14(e) of this Agreement.
Section 11.    Procedure for Notification and Defense of Claim.
(a)
Indemnitee agrees to promptly notify the Company in writing upon being served
with any summons, citation, subpoena, complaint, indictment, inquiry,
information or other document relating to any Proceeding or matter that may be
subject to indemnification or hold harmless rights, or advancement of Expenses
covered hereunder. The failure of Indemnitee to so notify the Company shall not
relieve the Company of any obligation that it may have to Indemnitee under this
Agreement, or otherwise.

(b)
To obtain indemnification under this Agreement, Indemnitee shall submit to the
Company a written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification. Following such a written





--------------------------------------------------------------------------------




request for indemnification by Indemnitee, Indemnitee’s entitlement to
indemnification shall be determined in accordance with Section 12(b) of this
Agreement. Notwithstanding the foregoing, any failure of Indemnitee to provide
such a request to the Company, or to provide such a request in a timely fashion,
shall not relieve the Company of any liability that it may have to Indemnitee
unless, and to the extent that, such failure actually and materially prejudices
the interests of the Company.
(c)
The Company will be entitled to participate in the Proceeding at its own
expense.

(d)
The Company shall not settle any action, claim or Proceeding (in whole or in
part) which would impose any Expense, judgment, fine, penalty or limitation on
Indemnitee without Indemnitee’s prior written consent.

Section 12.    Procedure Upon Application for Indemnification.
(a)
To the extent that Indemnitee shall have been successful on the merits in any
Proceeding to which he is a party or a participant or in defense of any claim,
issue or matter therein, no determination shall be required to be made with
respect to Indemnitee’s entitlement to indemnification or hold harmless
hereunder.

(b)
In all other cases, upon a written request by Indemnitee for indemnification
pursuant to Section 11 a determination with respect to Indemnitee’s entitlement
thereto shall be made in the specific case by one of the following methods: (x)
if a Change in Control shall have occurred, (i) by Independent Counsel in a
written opinion to the Board or (ii) if the Indemnitee so requests in writing,
by a majority vote of the disinterested directors, even though less than a
quorum; or (y) if a Change in Control shall not have occurred: by one of the
following four methods which shall be at the election of the Board: (i) by a
majority vote of the disinterested directors, even though less than a quorum,
(ii) by a committee of disinterested directors designated by a majority vote of
the disinterested directors, even though less than a quorum, or (iii) if there
are no disinterested directors or if the disinterested directors so direct, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee.

(c)
If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 12(b) hereof, the Independent Counsel
shall be selected as provided in this Section 12(c). If a Change in Control
shall not have occurred, the Independent Counsel shall be selected by the Board
and if a Change in Control shall have occurred, the Independent Counsel shall be
selected by Indemnitee. Indemnitee or the Company, as the case may be, may,
within ten (10) days after such written notice of selection shall have been
given, deliver to the Company or Indemnitee, as the case may be, a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 2 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If a written objection is made and
substantiated, the Independent Counsel selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within twenty (20) days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 11 hereof, no Independent Counsel shall have been selected and not
objected to, either the Company or Indemnitee may petition the Delaware Court or
other court of competent jurisdiction for resolution of any objection which
shall have been made by the Indemnitee or the Company to the selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the court or by such other person as the court shall
designate. The person with respect to whom all objections are so resolved or the
person so appointed shall act as Independent Counsel under Section 12(b) hereof.
The Company shall pay any and all reasonable fees and expenses of Independent
Counsel incurred by such Independent Counsel in connection with acting pursuant
to Section 12(b) hereof, and the Company shall pay all reasonable fees and
expenses incident to the procedures of this Section 12(c), regardless of the
manner in which such Independent Counsel was selected or appointed.

Section 13.    Presumptions and Effect of Certain Proceedings.
(a)
To the extent permitted by applicable law, in making a determination with
respect to entitlement to indemnification hereunder, it shall be presumed that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 11(b) of this
Agreement, and the Company shall have the burden of proof to overcome that
presumption in connection with the making of any determination contrary to that
presumption. Neither (i) the failure of the Company or of Independent Counsel to
have made a determination prior to the commencement of any action pursuant to
this Agreement that indemnification is proper in the circumstances because
Indemnitee has met the applicable standard of conduct, nor (ii) an actual
determination by the Company or by Independent Counsel that Indemnitee has not
met such applicable standard of conduct, shall be a defense to the action or
create a presumption that Indemnitee has not met the applicable standard of
conduct.





--------------------------------------------------------------------------------




(b)
The termination of any Proceeding or of any claim, issue or matter therein, by
judgment, order, settlement or conviction, or upon a plea of guilty, nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that his conduct was unlawful.

(c)
The knowledge and/or actions, or failure to act, of any director, officer,
trustee, partner, member, fiduciary, employee or agent of the Company, any
subsidiary of the Company, or any Enterprise shall not be imputed to Indemnitee
for purposes of determining the right to indemnification under this Agreement.

(d)
For purposes of any determination of good faith, Indemnitee shall be deemed to
have acted in good faith and in a manner which he reasonably believed to be in
or not opposed to the best interest of the Company if Indemnitee’s action is
based on the records or books of account of the Enterprise, including financial
statements, or on information, opinions, reports or statements supplied to
Indemnitee by the directors or officers of the Enterprise in the course of their
duties, or on the advice of legal counsel for the Enterprise or on information
or records given or reports made to the Enterprise by an independent certified
public accountant or by an appraiser or other expert selected by the Enterprise.
The provisions’ of this Section 13(d) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which Indemnitee may be deemed or
found to have met the applicable standard of conduct set forth in this
Agreement.

Section 14.    Remedies of Indemnitee.
(a)
Subject to Section 14(g), in the event that (i) a determination is made pursuant
to Section 12 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 10 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 12(b) of
this Agreement within sixty (60) days after receipt by the Company of the
request for indemnification, (iv) payment of indemnification or reimbursement of
expenses is not made pursuant to Section 5 or 6 or the last sentence of Section
12(c) of this Agreement within thirty (30) days after receipt by the Company of
a written request therefor , (v) payment of indemnification pursuant to Section
3 or 4 of this Agreement is not made within thirty (30) days after a
determination has been made that Indemnitee is entitled to indemnification, or
(vi) payment to Indemnitee pursuant to any contribution rights under this
Agreement or otherwise is not made within ten (10) days, Indemnitee shall be
entitled to an adjudication by the Delaware Court of his entitlement to such
indemnification, hold harmless or advancement.

(b)
In the event that a determination shall have been made pursuant to Section 12(b)
of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding commenced pursuant to this Section 14 shall be conducted in
all respects as a de novo trial on the merits and Indemnitee shall not be
prejudiced by reason of that adverse determination. In any judicial proceeding
commenced pursuant to this Section 14, Indemnitee shall be presumed to be
entitled to be indemnified and held harmless and to receive advances of Expenses
under this Agreement and the Company shall have the burden of proving Indemnitee
is not entitled to indemnification and/or to be held harmless and/or to receive
advances of Expenses, as the case may be, and Company may not refer to or
introduce into evidence any determination pursuant to Section 12(b) of this
Agreement adverse to Indemnitee for any purpose.

(c)
If Indemnitee is entitled to indemnification pursuant to Section 12(b) of this
Agreement, the Company shall be bound by such provision and/or determination in
any judicial proceeding commenced pursuant to this Section 14, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.

(d)
The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 14 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.

(e)
The Company shall indemnify Indemnitee to the fullest extent permitted by law
against any and all Enforcement Expenses and, if requested by Indemnitee, shall
(within ten (10) days after receipt by the Company of a written request
therefor) advance to Indemnitee such Expenses which are incurred by Indemnitee
in connection with any action brought by Indemnitee (i) to enforce his rights
under or to recover damages for breach of this Agreement or any other
indemnification, hold harmless, advancement or contribution provision of the
Charter or the Bylaws now or hereafter in effect; (ii) to defend against any
claim brought by the Company to recover an advancement of Expenses pursuant to
the terms of an undertaking; or (iii) for recovery or advances under any
insurance policy maintained by any Person or the Company for the benefit of
Indemnitee. Unless prohibited by applicable law, such indemnification and
advancement shall be paid





--------------------------------------------------------------------------------




regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance, contribution or insurance recovery, as the case may
be, in the suit for which indemnification, contribution or advancement is being
sought.
(f)
Interest shall be paid by the Company to Indemnitee, compounded quarterly, at 5%
over the Federal Reserve discount rate (including surcharge), as established
from time to time during the period that interest accrues for amounts which the
Company owes Indemnitee pursuant to any right of Indemnitee under this Agreement
(including any right to indemnity, advancement of Expenses and any hold harmless
right). Such interest shall accrue until such amounts are paid, and shall begin
to accrue as follows: (i) except for amounts payable pursuant to the preceding
Section 14(e), interest shall begin to accrue on the first date on which
Indemnitee is entitled to commence a proceeding against the Company for failure
to pay such amounts (regardless of whether Indemnitee commences a proceeding on
such date) and (ii) in the case of amounts payable pursuant to the preceding
Section 14(e), interest shall begin to accrue on the 31st day after an invoice
for such amount is submitted to the Company.

(g)
Notwithstanding anything in this Agreement to the contrary, no determination as
to entitlement to indemnification under this Agreement shall be required to be
made prior to the final disposition of the Proceeding, including any appeal
therein.

Section 15.    Establishment of Trust. In the event of a Potential Change in
Control, the Company shall, upon written request by Indemnitee, create a “Trust”
for the benefit of Indemnitee and from time to time upon written request of
Indemnitee shall fund such Trust in an amount sufficient to satisfy any and all
Expenses reasonably anticipated at the time of each such request to be incurred
in connection with the investigating, preparing for, participating in or
defending any Proceedings, and any and all judgments, fines, penalties and
amounts paid in settlement (including interest, assessment and other charges
paid or payable in connection with or in respect of such judgments, fines,
penalties and amounts paid in settlement) in connection with any and all
Proceedings from time to time actually paid or claimed, reasonably anticipated
or proposed to be paid. The trustee of the Trust (“Trustee”) shall be a bank or
trust company or other individual or entity chose by Indemnitee and reasonably
acceptable to the Company. Nothing in this Section 15 shall relieve the Company
of any of its obligations under this Agreement. The amount or amounts to be
deposited in the Trust pursuant to the foregoing funding obligation shall be
determined by mutual agreement of the Indemnitee and the Company or, if the
Company and Indemnitee are unable to reach such an agreement by Independent
Counsel selected in accordance with Section 12(c) of this Agreement. The terms
of the Trust shall provide that, except upon the consent of both the Indemnitee
and the Company, upon a Change in Control: (a) the Trust shall not be revoked or
the principal thereof invaded, without written consent of Indemnitee; (b) the
Trustee shall advance, to the fullest extent permitted by applicable law,
Expenses with respect to which Indemnitee would be entitled under this Agreement
within ten (10) business days of a request by Indemnitee for advancement; (c)
the Trust shall continue to be funded by the Company in accordance with the
funding obligations set forth above; (d) the Trustee shall promptly pay to
Indemnitee all amounts for which Indemnitee shall be entitled to
indemnification, or to be held harmless pursuant to this Agreement or otherwise;
and (e) all unexpended funds in such Trust shall revert to the Company upon
mutual agreement by Indemnitee and the Company or, if Indemnitee and the Company
are unable to reach such an agreement, by Independent Counsel selected in
accordance with Section 12(c) of this Agreement. The Trust shall be governed by
Delaware law (without regard to its conflicts of law rules) and the Trustee
shall consent to the exclusive jurisdiction of the Delaware Court in accordance
with this Agreement.
Section 16.    Security. Notwithstanding anything to the contrary herein, to the
extent requested by Indemnitee and approved by the Board, the Company may at any
time and from time to time provide security to Indemnitee for the Company’s
obligations hereunder through an irrevocable bank line of credit, funded trust
or other collateral. Any such security, once provided to Indemnitee, may not be
revoked or released without the prior written consent of Indemnitee.
Section 17.    Non-exclusivity; Survival of Rights; Insurance; Subrogation.
(a)
The rights of indemnification, hold harmless and to receive advancement as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Charter,
the Bylaws, any agreement, a vote of stockholders or a resolution of directors,
or otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his
Corporate Status prior to such amendment, alteration or repeal. To the extent
that a change in Delaware law, whether by statute or judicial decision, permits
greater indemnification, hold harmless or advancement of Expenses than would be
afforded currently under the Charter, Bylaws and this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change. No right or remedy herein conferred
is intended to be exclusive of any other right or remedy, and every other right
and remedy shall be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other right or
remedy.





--------------------------------------------------------------------------------




(b)
To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, trustees, partners,
members, fiduciaries, employees or agents of the Company or of any other
Enterprise, Indemnitee shall be covered by such policy or policies in accordance
with its or their terms to the maximum extent of the coverage available for any
such director, manager, officer, employee, agent or trustee under such policy or
policies. If, at the time of the receipt of a notice of a claim pursuant to the
terms hereof, the Company has director and officer liability insurance in
effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

(c)
In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

(d)
The Company’s obligation to indemnify, hold harmless or advance Expenses
hereunder to Indemnitee who is or was serving at the request of the Company as a
director, officer, trustee, partner, member, fiduciary, employee or agent of any
other Enterprise shall be reduced by any amount Indemnitee has actually received
as indemnification or advancement from such other Enterprise.

Section 18.    Duration of Agreement. This Agreement shall continue during the
period Indemnitee serves as a director or officer of the Company or as a
director, officer, trustee, partner, member, fiduciary, employee or agent of any
other Enterprise with which Indemnitee serves at the request of the Company and
shall continue thereafter so long as Indemnitee shall be subject to any possible
Proceeding (including any rights of appeal thereto and any Proceeding commenced
by Indemnitee pursuant to Section 14 of this Agreement) by reason of his
Corporate Status, whether or not he is acting in any such capacity at the time
any liability or expense is incurred for which indemnification can be provided
under this Agreement. This Agreement shall be binding upon the Company and its
successors and assigns and shall inure to the benefit of Indemnitee and his
heirs, executors and administrators. The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.
Section 19.    Period of Limitations. No legal action shall be brought and no
cause of action shall be asserted by or in the right of the Company against
Indemnitee, Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action such
shorter period shall govern.
Section 20.    Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
Section 21.    Enforcement.
(a)
The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve or continue to serve as a director or officer of the
Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving as a director or officer of the Company.

(b)
This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the Charter, the Bylaws and applicable
law, and shall not be deemed a substitute therefor, nor to diminish or abrogate
any rights of Indemnitee thereunder.





--------------------------------------------------------------------------------




(c)
The Company and Indemnitee agree herein that a monetary remedy for breach of
this Agreement, at some later date, may be inadequate, impracticable and
difficult of proof and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking, among other things, injunctive relief and/or
specific performance hereof, without any necessity of showing actual damage or
irreparable harm and that by seeking injunctive relief and/or specific
performance Indemnitee shall not be precluded from seeking or obtaining any
other relief to which he may be entitled. The Company and Indemnitee further
agree that Indemnitee shall be entitled to such specific performance and
injunctive relief, including temporary restraining orders, preliminary
injunction and permanent injunctions, without the necessity of posting bonds or
other undertaking in connection therewith. The Company acknowledges that in the
absence of a waiver, a bond or undertaking may be required of Indemnitee by the
Delaware Court, and the Company hereby waives any such requirement of such a
bond or undertaking; however, if such waiver is unenforceable the parties agree
that such undertaking shall be $1.00.

Section 22.    Modification and Waiver. No supplement, modification or
amendment, or waiver of any provision, of this Agreement shall be binding unless
executed in writing by the parties thereto. No waiver of any of the provisions
of this Agreement shall be deemed or shall constitute a waiver of any other
provisions of this Agreement nor shall any waiver constitute a continuing
waiver. No supplement, modification or amendment of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee prior to
such supplement, modification or amendment.
Section 23.    Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:
If to Indemnitee, at such address as Indemnitee shall provide to the Company.
If to the Company to:
CST Brands, Inc.
Attn: Gérard J. Sonnier
Senior Vice President, General Counsel and Corporate Secretary
One Valero Way, Building D
San Antonio, TX 78249
or to any other address as may have been furnished to Indemnitee by the Company.
Section 24.    Internal Revenue Code Section 409A. The Company intends for this
Agreement to comply with the Indemnification exception under Section
1.409A-1(b)(10) of the regulations promulgated under the Internal Revenue Code
of 1986, as amended (the “Code”), which provides that indemnification of, or the
purchase of an insurance policy providing for payments of, all or part of the
expenses incurred or damages paid or payable by the Indemnitee with respect to a
bona fide claim against the Indemnitee or the Company do not provide for a
deferral of compensation, subject to Section 409A of the Code, where such claim
is based on actions or failures to act by the Indemnitee in his capacity as a
service provider of the Company. The parties intend that this Agreement be
interpreted and construed with such intent.
Section 25.    Applicable Law and Consent to Jurisdiction. This Agreement and
the legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Delaware Court, and
not in any other state or federal court in the United States of America or any
court in any other country, (ii) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) appoint to the extent such party is not
otherwise subject to service of process in the State of Delaware, irrevocably,
[name][address] as its agent in the State of Delaware for acceptance of legal
process in connection with any such action or proceeding against such party with
the same legal force and validity as if served upon such party personally within
the State of Delaware, (iv) waive any objection to the laying of venue of any
such action or proceeding in the Delaware Court, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court has been brought in an improper or inconvenient forum.




--------------------------------------------------------------------------------




Section 26.    Miscellaneous; Headings. Use of the masculine pronoun shall be
deemed to include usage of the feminine pronoun where appropriate. The headings
of the paragraphs of this Agreement are inserted for convenience only and shall
not be deemed to constitute part of this Agreement or to affect the construction
thereof.
Section 27.    Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. In the event that any
signature is delivered by electronic transmission of a facsimile thereof
(including a “.pdf” format data file), such signature shall create a valid and
binding obligation of the party executing with the same force and effect as if
such facsimile were an original signature.
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.
CST BRANDS, INC.
 
INDEMNITEE
 
 
 
 
By:
 
 
 
 
Kimberly S. Lubel
 
Name:
 
President and Chief Executive Officer
 
Address:



